DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 2 September 2020.
Claims 1 – 14 are pending.  

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 October 2020, 10 February 2021, and 8 March 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because the drawings include the following reference character not mentioned in the description:
490 in fig. 8. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected because of the following informalities:
Regarding claim 6, line 1, the limitation, “wherein in the at least one motor component”, should read “wherein the at least one motor component”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, line 8; claim 10, lines 2 – 3 and line 5; and claim 11, lines 3 – 4, the limitation, “the gear unit”, is indefinite because the antecedent basis for the limitation, “at least one gear unit”, claims one or more gear units wherein the limitation claims a single gear unit and thus it is ambiguous whether the limitation claims one or more gear units in the same way as its antecedent basis or the limitation is further limited to the single gear unit.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the gear unit”, to mean “the at least one gear unit” so that the limitation claims one or more gear units in the same way as its antecedent basis.  Please note, since claims 2 – 14 depend upon claim 1, claims 2 – 14 are likewise rejected under 35 USC §112(b) for indefiniteness.
Regarding claim 1, lines 10 – 11,
Regarding claim 2, line 4, the limitation, “the accommodation”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “at least one accommodation element in a circumferential direction of the drive-side gearbox flange for the accommodation of the at least one motor component”, to mean “at least one accommodation element in a circumferential direction of the drive-side gearbox flange to accommodate the at least one motor component”.  Please note, since claims 3 – 7 depend upon claim 2, claims 3 – 7 are likewise rejected under 35 USC §112(b) for indefiniteness.
Regarding claim 6, line 2, the limitation, “at least one motor component”, is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “at least one motor component” in claim 1, line 11, or the limitation refers to a new at least one motor component not previously recited.  For the purpose of compact prosecution, the Examiner interprets the limitation, “at least one motor component”, to mean “the at least one motor component”. 
Regarding claim 14, lines 2 – 3 and lines 3 – 4, the limitation, “the at least one anti-rotation web”, is indefinite because the antecedent basis for the limitation, “an anti-rotation web”, claims a single anti-rotation web wherein the limitation claims one or more anti-rotation webs unit and thus it is ambiguous whether the limitation claims a single anti-rotation web in the same way as its antecedent basis or the limitation is broaden to claim one or more anti-rotation webs.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the at least one anti-rotation web”, to mean “the anti-rotation web” so that the limitation claims a single anti-rotation web in the same way as its antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

[AltContent: connector][AltContent: textbox (tool holder (T))][AltContent: connector][AltContent: textbox (rotor (R))][AltContent: connector][AltContent: textbox (longitudinal 
direction (L))]Claims 1 – 5, 7 – 9, 11, and 13 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brogli et al. (EP 2,075,094 A1), hereinafter Brogli. 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (B)]
Regarding claim 1, Brogli discloses a handheld machine tool (10, fig. 1), comprising: 
a tool holder (T, annotated fig. 3); 
a housing (12, fig. 3) in which are situated at least one gear unit (20, 76, figs. 1, 3) and an electronically commutated drive motor (16, fig. 1 – One having ordinary skill in the art would recognize from the internal drawings of motor 16 in fig. 3 and the inclusion of a power cord in figs. 1, 3, and 5 that motor 16 is an electric motor) including a stator (58, 60, figs. 3, 5) and a rotor (R, annotated fig. 3) for driving an insertion tool configured to be placed in the tool holder; and 
a drive-side gearbox flange (28, fig. 3) allocated to the at least one gear unit (20, 76), which at least regionally seals the at least one gear unit (20, 76), wherein the drive-side gearbox flange (28) has, on an end face (44, fig. 4) facing the stator (58, 60 – specifically motor end cap 60), an accommodation region (region comprising 42, 52, 54, 

Regarding claim 2, Brogli discloses the accommodation region (region comprising 42, 52, 54, 56, 74, fig. 4) has at least one accommodation element (56, fig. 4) in a circumferential direction of the drive-side gearbox flange (28) to accommodate the at least one motor component (82) (Fig. 4 shows four smaller ring-shaped projections 54, each defining a cavity 56, placed equidistantly in the circumferential direction from the center of gearbox end cap 28).

Regarding claim 3, Brogli discloses webs (54, fig. 4) are provided, which are developed to form the at least one accommodation element (56) allocated to the accommodation region (region comprising 42, 52, 54, 56, 74, fig. 4).

Regarding claim 4, Brogli discloses the at least one accommodation element (56) allocated to the accommodation region (region comprising 42, 52, 54, 56, 74, fig. 4) is a recess ([0019] describes the at least one accommodation element as cavity 56 wherein the examiner deems a cavity as a recess).

Regarding claim 5, Brogli discloses the at least one accommodation element (56) is configured to at least regionally accommodate the at least one motor component (82) allocated to the stator (58, 60 – specifically motor end cap 60).

Regarding claim 7, Brogli discloses the at least one accommodation element (56) is configured in such a way that the at least one motor component (82) projects beyond bearing elements (70, figs, 3, 5 – annotated fig. 3 shows cylinder-shaped screw heads 82 projecting in the longitudinal direction L beyond bearing 70) for supporting the drive-side gearbox flange (28) in a longitudinal direction (L, annotated fig. 3) of the drive motor (16).

Regarding claim 8, Brogli discloses the drive-side gearbox flange (28) has on a first axial end (the axial end of gearbox end cap 28a comprising main face 44, fig. 4) first bearing region (the region comprising central orifice 52, fig. 4) for positioning of a first bearing element (70, fig. 5) and a second bearing region (the region comprising ring-shaped shelf 42, fig. 4), which is set apart from the first bearing region (the region comprising central orifice 52), for positioning of a second bearing element (38, fig. 3).

Regarding claim 9, Brogli discloses the first bearing region (the region comprising central orifice 52, fig. 4) has a first outer diameter (diameter A, annotated fig. 4) and the second bearing region (the region comprising ring-shaped shelf 42) has a second outer diameter (diameter B, annotated fig. 4), which is greater than the first outer diameter (A).

Regarding claim 11, Brogli discloses the handheld machine tool (10) is a rotary hammer drill ([0015] describes the handheld machine tool as a rotary power tool, or more specifically an impact drive wherein the examiner deems an impact driver as a rotary hammer drill) having a percussive tool (22, fig. 1), the percussive tool (22) being allocated 

Regarding claim 13, Brogli discloses the at least one motor component (82) is an anti-rotation web (The plain meaning of the term “web” is “something that snares or entangles” wherein [0030] describes screw heads 82 slides into cavities 56 to snare gearbox 24 permitting little rotational movement between motor 16 and gearbox 24), which is allocated to the drive motor (16) and configured in a longitudinal direction (L) of the drive motor (16).

Regarding claim 14, Brogli discloses the gearbox flange (28) has a recess (56), which is allocated to the anti-rotation web to allow the anti-rotation web to penetrate the gearbox flange (28) ([0030]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image7.png
    706
    497
    media_image7.png
    Greyscale
[AltContent: arrow][AltContent: textbox (At least one motor component (M))][AltContent: textbox (Koenigs et al. (US 2002/0190588 A1) – Annotated figs. 1B, 2 )]Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brogli, in view of Koenigs et al. (US 2002/0190588 A1), hereinafter Koenig.

Regarding claim 6, Brogli discloses the invention as recited in claim 5.
Brogli further discloses the at least one motor component includes a screw (78, 82, figs. 3, 5).
Brogli does not explicitly disclose the at least one motor component includes motor terminals.
However, Koenigs teaches the at least one motor component (M, annotated fig. 2) includes motor terminals (36, fig. 2 – please note ground terminal 36 is a screw and thus easily incorporated into the invention of Brogli).


[AltContent: textbox (ring gear (RG))][AltContent: connector][AltContent: textbox (Brogli et al. (EP 2,075,094 A1) – Annotated fig. 3 )]Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brogli, in view of Walker et al. (US 8,235,137 B2), hereinafter Walker. 


[AltContent: textbox (interior space of the gearbox
(receptacle 1))][AltContent: connector][AltContent: rect][AltContent: textbox (Walker et al. (US 8,235,137 B2) – Annotated fig. 2)]
    PNG
    media_image13.png
    667
    486
    media_image13.png
    Greyscale



Regarding claim 10, Brogli discloses the invention as recited in claim 1.
Brogli further discloses the gearbox flange (28) has an inner mount (the interior of gear housing 26, figs. 3, 4) for positioning of the at least one gear unit (20, 76), and an output-side end face (interior surface of gearbox end cap 28, fig. 3) of the accommodation region (region comprising 42, 52, 54, 56, 74) of the gearbox flange (28) has receptacles (interior space of gearbox end cap 28, fig. 3, and interior space of ring-shaped shelf 42, fig. 3 – [0018] describes ball bearing 38 is seated within ring-shaped shelf 42 that protrudes out of main face 44 of gearbox end cap 28 wherein the interior space of ring-shaped shelf 42 is best shown in fig. 3 as the interior space occupied by bearing 38), and 
Brogli does not explicitly disclose a ring gear of the at least one gear unit is regionally situated in the receptacles to form an anti-rotation lock.
However, Walker teaches a ring gear (32, fig. 2) of the at least one gear unit (31, fig. 2) is regionally situated in the receptacles (interior space of the gearbox, fig. 2) to form an anti-rotation lock (col. 5, ll. 63 – 67 describes first ring gear 32 as fixed in the interior space or receptacle of the gearbox).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the gearbox flange, as disclosed by Brogli, with a ring gear of the at least one gear unit is regionally situated in the receptacles to form an anti-rotation lock, as taught by Walker, with the motivation to achieve high ‘torque density’ due to the load being shared by multiple planets, and tangential forces between the gears being cancelled out at the center of the gears due to equal and opposite forces distributed among the meshes between the planets and other gears.

[AltContent: rect][AltContent: connector][AltContent: textbox (accommodation
region)]Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brogli, in view of Molnar (US 5,877,574). 

Regarding claim 12, Brogli discloses the invention as recited in claim 1.
Brogli does not explicitly disclose the at least one motor component is a circuit board, which is fitted with electronic components and allocated to the drive motor.
However, Molnar teaches the at least one motor component is a circuit board (34, fig. 1), which is fitted with electronic components (36, fig. 1) and allocated to the drive motor (10, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the at least one motor component, as disclosed by Brogli, with the at least one motor component is a circuit board, which is fitted with electronic components and allocated to the drive motor, as taught by Molnar, with the motivation to provide a printed circuit board mounted with 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        1 December 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731